Judgment, Supreme Court, Bronx County (Laura Safer-Espinoza, J., at plea; Ruth Levine Sussman, J., at sentence), rendered March 29, 1999, convicting defendant of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 years and a 5 year period of post-release supervision, unanimously modified, on the law, to the extent of deleting the period of post-release supervision, and otherwise affirmed.
As the People correctly concede, since the instant crime occurred prior to the effective date of Penal Law § 70.45, imposition of post-release supervision was unauthorized. Concur— Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.